      Case 1:20-cr-02024-SAB     ECF No. 20    filed 08/12/20   PageID.34 Page 1 of 3

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON



 2                                                               Aug 12, 2020
 3
                                                                     SEAN F. MCAVOY, CLERK




 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,          NO. 1:20-CR-02024-SAB
10        v.
11 CLIFTON FRANK PETER,                           ORDER GRANTING MOTION
                                                  TO CONTINUE TRIAL,
12                            Defendant.          PRETRIAL CONFERENCE,
13                                                AND EXTENDING DEADLINES

14
15        Before the Court is Defendant’s Motion to Continue, ECF No. 19.
16 Defendant is represented by Andrea K. George and John McEntire. The
17 Government is represented by Richard Burson and Thomas Hanlon. The motion
18 was considered without oral argument.
19        Defendant requests a continuance in this matter because he needs more time
20 to prepare his defense, research potential issues, interview witnesses, and hire
21 experts. He is also concerned about obtaining a fair cross section of the public to
22 serve on his jury during the ongoing COVID-19 pandemic. The Government does
23 not oppose the request, and Defendant agrees with the need to continue this matter.
24 The Court finds good cause to grant the motion.
25        Accordingly, IT IS HEREBY ORDERED:
26        1.    Defendant’s Motion to Continue, ECF No. 19, is GRANTED.
27        2.    The current trial date of September 14, 2020 is STRICKEN and
28 RESET to March 15, 2021, at 9:00 a.m., commencing with a final pretrial
     ORDER GRANTING MOTION TO CONTINUE TRIAL, PRETRIAL
     CONFERENCE, AND EXTENDING DEADLINES * 1
        Case 1:20-cr-02024-SAB    ECF No. 20    filed 08/12/20   PageID.35 Page 2 of 3



 1 conference at 8:30 a.m. All hearings shall take place in Yakima, Washington.
 2         3.    The pretrial conference currently set for September 2, 2020 is reset
 3 for February 24, 2021, at 11:00 a.m., in Yakima, Washington. Counsel shall
 4 advise the Court regarding any dispositive change in the status of this case at least
 5 5 days prior to the pretrial conference. Any motion to continue the pretrial
 6 conference or trial shall be filed at the earliest practicable opportunity, but no later
 7 than seven (7) days prior to said proceeding. Movant shall provide (1) specific
 8 and detailed reasons for the continuance to permit the Court to make the necessary
 9 findings; (2) if applicable, the Defendant’s signed Speedy Trial Waiver; (3) the
10 position of opposing counsel; and (4) the proposed new date. Continuances are not
11 granted absent good cause.
12         4.    All pretrial motions shall be filed on or before January 27, 2021.
13         5.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between September
14 14, 2020, the current trial date, until March 15, 2021, the new trial date, is
15 DECLARED EXCLUDABLE for purposes of computing time under the Speedy
16 Trial Act. The Court finds that the ends of justice served by such a continuance
17 outweigh the public’s and Defendant’s interest in a speedy trial.
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER GRANTING MOTION TO CONTINUE TRIAL, PRETRIAL
     CONFERENCE, AND EXTENDING DEADLINES * 2
      Case 1:20-cr-02024-SAB    ECF No. 20    filed 08/12/20   PageID.36 Page 3 of 3



1        6.    Trial briefs, proposed voir dire, jury instructions, verdict forms,
2 exhibit lists, expert witness lists, and summaries of expert testimony shall be filed
3 and served by all parties on or before seven (7) calendar days prior to trial. This
4 does not modify the parties’ discovery obligations under Fed. R. Crim. P. 16.
5 Absent an agreement between the parties or an Order from the Court, the parties’
6 Fed. R. Crim. P. 16 discovery deadlines shall be governed by Local Criminal Rule
7 16.
8        IT IS SO ORDERED. The District Court Executive is hereby directed to
9 enter this Order and furnish copies to counsel.
10       DATED this 12th day of August 2020.
11
12
13
14
15
                                                     Stanley A. Bastian
16
                                              Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO CONTINUE TRIAL, PRETRIAL
     CONFERENCE, AND EXTENDING DEADLINES * 3
